—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 1, 1992, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggra*792vated unlicensed operation of a motor vehicle in the first degree.
Upon his plea of guilty to the crime of aggravated unlicensed operation of a motor vehicle in the first degree, defendant was sentenced to four months in jail and five years of probation. With respect to his plea of guilty to the crime of driving while intoxicated, he received a three-year conditional discharge and his license was revoked. We reject defendant’s claim that the sentences should now be reduced in the interest of justice. They were well within the statutory guidelines and were in accordance with the plea agreement. Under the circumstances, and based on the record before this Court, we find no reason to disturb the disposition rendered by County Court.
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.